Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                               :
SEAN MALCOLM,                                  :
                                               :
                          Petitioner           :
        v.                                     :
                                               :            Civil Action No. 17-6339 (ES)
STATE OF NEW JERSEY, et al.,                   :
                                               :                      OPINION
                          Defendants           :
                                               :

SALAS, District Judge

        Before the Court is a Motion for Stay and Abeyance filed by Sean Malcolm (“Petitioner”).

(D.E. No. 9). The Court has considered Petitioner’s submission and decides the matter without

oral argument under Local Civil Rule 78.1(b). For the following reasons, the Court DENIES

Petitioner’s motion.

I.      Background

        On or about August 21, 2017, Petitioner filed a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254. (D.E. No. 1). On December 22, 2017, Petitioner filed a letter with the Court (D.E.

No. 5), stating:

                   11/22/17 ORDER for 30 day extension to Amend Habeas Petition
                   before Hon. Judge Esther Salas, placed on Administrative Hold,
                   until my current appeal before the New Jersey Appellate Court can
                   be ruled on. This ruling will have effect upon my Habeas Corpus
                   Petition, and therefore I have been advised to request the
                   aforementioned Administrative Hold- pending outcome of
                   Appellate proceedings currently before the Court.

        The Court construed Petitioner’s letter as a request to stay the habeas petition pursuant to

Rhines v. Weber, 544 U.S. 269 (2005); and the Court denied Petitioner’s request for a stay, as he
had not identified which claims he was raising in his petition nor had he identified which claims

he was seeking to exhaust and his reasons for failure to exhaust. (See D.E. No. 6 at 2-3).

       The Court also ordered Petitioner to file an amended petition that clearly identifies all of

the grounds for federal habeas relief as well as a motion for a stay. (Id. at 3).

II.    Legal Standard: Habeas Corpus Exhaustion Requirement

       In order to obtain federal habeas corpus relief, a state prisoner must satisfy the standards

prescribed by 28 U.S.C. § 2254(a) & (b), which provide:

               (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
               court shall entertain an application for a writ of habeas corpus in
               behalf of a person in custody pursuant to the judgment of a State
               court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the Untied States.

               (b) (1) An application for a writ of habeas corpus on behalf of a
                   person in custody pursuant to the judgment of a State court shall
                   not be granted unless it appears that-

                    (A)         the applicant has exhausted the remedies available
                    in the court of the State . . . .

               (2) An application for a writ of habeas corpus may be denied on the
               merits, notwithstanding the failure of the applicant to exhaust the
               remedies available in the court of the State.

       Habeas relief will typically only be granted to state prisoners in those instances where the

conduct of state proceedings led to a “fundamental defect which inherently results in a complete

miscarriage of justice” or when those proceedings were completely inconsistent with rudimentary

demands of fair procedure. See, e.g., Reed v. Farley, 512 U.S. 339, 354 (1994). So claimed

violations of state law, standing alone, will not entitle a petitioner to Section 2254 relief, absent a

showing that those violations are so great as to be of a constitutional dimension. See Priester v.

Vaughan, 382 F.3d 401-02 (3d Cir. 2004). Furthermore, state prisoners seeking relief under

Section 2254 must also satisfy specific and precise procedural standards. Among these procedural

                                                  2
prerequisites is a requirement that the petitioner “exhaust[] the remedies available in the state

courts of the State” before seeking relief in federal court. See 28 U.S.C. § 2254(b). Section 2254’s

exhaustion requirement calls for total exhaustion of all available state remedies: A habeas

petitioner “shall not be deemed to have exhausted the remedies available in the courts of the State

. . . if he has the right under the law of the State to raise, by any available procedure, the question

presented.” 28 U.S.C. § 2254(c) (emphasis added). In instances where a state prisoner has failed

to exhaust the legal remedies available to him in state courts, federal courts typically will refuse to

entertain a petition for habeas corpus. See Whitney v. Horn, 280 F.3d 240, 250 (3d Cir. 2002).

       Despite this “total exhaustion” rule, the Third Circuit has recognized that, in some

circumstances, dismissing a “mixed petition” may time-bar a petitioner from federal court under

the one-year statute of limitations for Section 2254 claims imposed by the Antiterrorism Effective

Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 3344(d). See Crews v. Horn, 360 F.3d 146,

151 (3d Cir. 2004). Since Crews, the Supreme Court has limited the stay-and-abeyance rule:

               Stay and abeyance should be available only in limited circumstances
               ....
               Stay and abeyance is only appropriate when the district court
               determines there was good cause for the petitioner’s failure to
               exhaust his claims first in state court. Moreover, even if a petitioner
               had good cause for that failure, the district court would abuse its
               discretion if it were to grant him a stay when his unexhausted claims
               are plainly meritless.
               ...
               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the
               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics. In such
               circumstances, the district court should stay, rather than dismiss, the
               mixed petition.

Rhines, 544 U.S. at 277-78 (citations omitted).



                                                  3
          Though “[f]ew courts have provided guidance as to what constitutes ‘good cause’ for

failing to exhaust a claim in state court within the meaning of Rhines,” the Third Circuit

emphasizes “the need to be mindful of Justice Stevens’s concurrence in Rhines, which cautions

that . . . [the requirement] is not intended to impose the sort of strict and inflexible requirement

that would ‘trap the unwary pro se prisoner. . . .’” Locust v. Ricci, No. 08-2713, 2010 WL 1463190,

at *10 (D.N.J. Apr. 12, 2010) (citations omitted).

III.      Analysis

          Here, Petitioner argues that a stay is necessary so that he can “complet[e] a State Court

Exhaustion on some of the meritorious issues.” (D.E. No. 9-1 at 3). Further, he submits: “I had

expressed various times given my medical condition and access to the Law Library was causing

me problems with trying to file a meritorious Writ of Habeas Corpus . . . .” (Id. at 2).

          Petitioner has not identified which claims need to be exhausted in state court. See, e.g., id.

Nor has he identified which claims he is raising in his federal habeas petition, as he was ordered

to do by the Court in its previous order. (See D.E. No. 8). Hence, as the Court now explains,

Petitioner does not comply with Habeas Corpus Rule 2(c). See Mayle v. Felix, 545 U.S. 644, 656

(2005) (“A prime purpose of Rule 2(c)’s demand that habeas petitioner’s plead with particularity

is to assist the district court in determining whether the State should be ordered to show cause why

the writ should not be granted” or the petition instead should be summarily dismissed without

ordering a responsive pleading.) (cleaned up).

       28 U.S.C. § 2254, Habeas Rule 2(c), provides that a petitioner “must”

                  (1) specify all the grounds for relief available to the petitioner;

                  (2) state the facts supporting each ground;

                  (3) state the relied requested;


                                                     4
               (4) be printed, typewritten, or legibly handwritten; and

               (5) be signed under penalty of perjury.

         But the Court cannot decipher the precise nature of Petitioner’s claims in accordance with

Rile 2(c). (See, e.g., D.E. No. 9-1 at 3). Petitioner simply alludes to several attached documents

with no further explanation throughout his petition. (See, e.g., id.).

       Additionally, Petitioner has not provided any reasons why he was not able to exhaust his

state remedies. Petitioner could have avoided dismissal, and obtained a stay of these federal

proceedings, only if he satisfied “the three requirements for stay as laid out in Rhines: good cause,

potentially meritorious claims, and a lack of intentional dilatory litigation tactics.” See Heleva v.

Brooks, 581 F.3d 187, 192 (3d Cir. 2009). He failed to do so. See id.

IV.    Conclusion

       For the foregoing reasons, the Court DENIES Defendant’s Motion for a Stay and

Abeyance. The Court grants 45 days in which to file an amended petition, but failure to file an

amended petition that complies with the foregoing requirements may result in dismissal.

       An appropriate Order accompanies this Opinion.


                                                              s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                                  5
